            Case 3:21-cv-00428-KAD Document 12 Filed 06/08/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

GABRIEL CHAVES,                                  :
     Plaintiff,                                  :
                                                 :
v.                                               :       3:21cv428 (KAD)
                                                 :
COMMISSIONER OF THE                              :
DEPARTMENT OF CORRECTIONS,                       :
     Defendant.                                  :


                 INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

            The plaintiff, Gabriel Chaves, a sentenced prisoner1 in the custody of the Connecticut

Department of Correction (“DOC”), currently housed at Cheshire Correctional Institution

(“Cheshire”) filed this civil rights complaint under 42 U.S.C. § 1983 against DOC Commissioner

Angel Quiros, alleging federal and state constitutional violations. ECF No. 1.

        The court must review a prisoner’s civil complaint against a governmental entity or

governmental actors and “identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if the complaint—(1) is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or (2) seeks monetary relief from a defendant who is immune from such

relief.” 28 U.S.C. § 1915A.

        The court is unable to read most of Chaves’s complaint due to the faintness of the copy

efiled on the court docket. From the complaint’s allegations that can be discerned, it appears that

Chaves raises Fourteenth Amendment due process concerns arising out of the adjudication of


        1 The Court may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler,
694 F.3d 161, 164 (2d Cir. 2012). The Connecticut DOC website reflects that on October 16, 2020,
Chaves received a three-year sentence (maximum release date 10/16/2021) and that he is housed at
Cheshire. See http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=354564.

                                                     1
          Case 3:21-cv-00428-KAD Document 12 Filed 06/08/21 Page 2 of 3




disciplinary tickets, but it does not appear that he has alleged the direct personal involvement of

Commissioner Quiros in any constitutional violation. ECF No. 1 at 9. The court can barely make

out Chaves’ allegations in his prayer for relief, although it is clear that he requests some form of

declaratory relief, an injunctive order, and what may be $130,000. ECF No. 1 at 10.

       “It is well settled in this Circuit that personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.” Wright v. Smith,

21 F.3d 496, 501 (2d Cir. 1994) (internal quotation omitted). The Second Circuit has defined

“personal involvement” to mean direct participation, such as “personal participation by one who

has knowledge of the facts that rendered the conduct illegal,” or indirect participation, such as

“ordering or helping others to do the unlawful acts.” Provost v. City of Newburgh, 262 F.3d 146,

155 (2d Cir. 2001) (citation omitted). To “hold a state official liable under § 1983, a plaintiff must

plead and prove the elements of the underlying constitutional violation directly against the official

without relying on a special test for supervisory liability.” Tangreti v. Bachman, 983 F.3d 609, 620

(2d Cir. 2020). Thus, to the extent discernable, Chaves’s current complaint does not likely raise

any plausible constitutional claims for damages against Commissioner Quiros in his individual

capacity. As to official capacity claims for which Chaves seeks injunctive or declaratory relief, the

Complaint is unreadable so any such claims cannot be properly reviewed.

       Accordingly, the complaint is DISMISSED without prejudice. Chaves may file an

amended complaint that is both legible and that includes factual allegations describing the

defendant’s personal involvement in any purported constitutional violation. Chaves may file his

amended complaint on or before July 8, 2021. The amended complaint will completely replace

the first complaint. No portion of the pending complaint shall be incorporated into his amended


                                                  2
         Case 3:21-cv-00428-KAD Document 12 Filed 06/08/21 Page 3 of 3




complaint by reference. Chaves is advised that if he does not file an amended by July 8, 2021,

the Court will dismiss this action without prejudice for failure to state a claim upon which relief

may be granted and direct the Clerk of the court to close this case.

        SO ORDERED this 8th day of June 2021 at Bridgeport, Connecticut.

                                              _/s/_____________________
                                              Kari A. Dooley
                                              United States District Judge




                                                 3
